Title: John Holmes to Thomas Jefferson, 7 August 1815
From: Holmes, John
To: Jefferson, Thomas


          Dear Sir Alfred D.M. Masstts  7th Augt 1815
          You will I apprehend deem it evidence of my vanity, that I have ventured to submit the inclosed to your perusal—But I confess that I commit it to your liberality & candour with views somewhat selfish—It is my hope that should you deem it worth the perusal, you will generously point out to me its erroneous sentiments—We h who have some trouble in resisting the attacks & preventing the encroachments on republican principles believe that we have some claim on your wisdom & experience—Should you be willing to incur the trouble & waste the time, let me expect the honour of a line from you as a parental monition—
          I hope that I am too discrete to believe that the inclosed is possessed of much merit—It is the production of a day, thrown together without method—The field is new & much too large—To compress correctly all the prominent facts & principles which the times require, is more than an audience on the 4th july could expect or would endure—It is presumed that you will view it, as a mere 4th July production, adapted to the taste of a country audience—In this adaptation, however there is, it is hoped, no sacrifice of principle. I may have treated some classes of our citisens with too much severity. Living among them as I do I trust that you will charitably suppose that it may arise from a discovery of acts & principles which are not known at a distance—
          I could not well deny myself the  pleasure of transmitting this imperfect mite to one whose literary & political character are entitled to my profoundest veneration—And permit me, Sir, to congratulate you on the war & the peace—The strength of our g constitution could never have been known had it not been tried—The experiment of war was necessary to prove its effic its excellency, its efficacy & its stability—To declare war for the sake of the experiment would have been wrong—The injustice of other nations compelled the experiment at a most unfavorable juncture, but it was  successfull—A stronger or more outrageous foreign & domestic compbination is not to be apprehended—I hope & believe that the happy system of our Government will continue—That it will continue so long as the people remain virtuous I have no doubt—Should they become corrupt, our liberties will probably fall—Excuse this intrusion on your time & accept the high consideration & respect of Your friend & very humble Sert
          John Holmes
        